Citation Nr: 1613540	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-50 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), on an extraschedular basis under 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from September 1980 to February 1995.  Subsequently, he served in the Virginia Army National Guard from 1999 to 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In August 2013, the Board remanded the appeal for further development.  After completion of this development, the case has since been returned to the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16(a).  

The Veteran's service-connected disabilities are rated as follows:  degenerative disc disease of the lumbar spine, rated as 40 percent disabling; radiculopathy of the right lower extremity, rated as 10 percent disabling; and radiculopathy of the left lower extremity, rated as 10 percent disabling.  Consequently, the Veteran's combined service-connected rating is 50 percent, even with consideration of the bilateral factor.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  Therefore, the Veteran does not satisfy the threshold minimum percentage rating requirements for a TDIU rating under the provisions of 38 C.F.R. § 4.16(a).

If the Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (emphasis added).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age which would justify a TDIU.  See 38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue would be addressed if such a referral was made.  38 C.F.R. § 4.16(b).

The Board cannot assign an extraschedular evaluation in the first instance under § 4.16(b).  Nevertheless, the Board may adjudicate whether a referral to the Under Secretary for Benefits or Director of Compensation Service is warranted when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  In such case, the Board's analysis is limited to merely granting or denying the referral for TDIU on an extraschedular basis under § 4.16(b).  Anderson v. Shinseki, 22 Vet. App. 423, 428-29 (2009).  See also Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  That is, where there is plausible evidence that a claimant is unable to secure and follow a substantially gainful occupation and where there is not any affirmative evidence to the contrary, the claimant's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Director of Compensation Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

Once a referral for an extraschedular TDIU rating under § 4.16(b) is made by the Board, the Director of Compensation Service then determines whether an extraschedular TDIU evaluation under § 4.16(b) is warranted.  At that juncture, only then does the Board have jurisdiction to decide the TDIU claim on the merits when it returns.  In fact, the Court has specifically held that, although the Board is precluded from initially assigning an extraschedular rating on its own, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating under § 4.16(b) or § 3.321(b)(1), once the Director of Compensation and Pension determines that an extraschedular rating is not warranted.  Anderson, 22 Vet. App. at 427-28.  See also Floyd, 9 Vet. App. at 96-97.  The Court has further elaborated that the Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and the Board is authorized to assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447, 456-57 (2015).  It is noted that the Director's decision itself is not evidence, but, rather, a de facto AOJ decision, and the Board must conduct a de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).

Accordingly, the Board must make the initial determination as to whether referral to the Director of Compensation Service is appropriate for an extraschedular evaluation under § 4.16(b).  

In this regard, in the present case, there is plausible evidence of record that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, such that referral to the Director of Compensation Service for a possible extraschedular evaluation for TDIU under 38 C.F.R. § 4.16(b) is warranted.  See Bowling, 15 Vet. App. at 10.  

In particular, the evidence of records shows that the Veteran is 59 years of age.  He has a four-year Bachelor's degree in Sociology and Psychology.  He worked as an aircraft electrician from 1980 to 2006 in the Navy and in the Virginia Army National Guard.  He has also worked for a short time as a teacher's aide, a provisional teacher, and a circuit board inspector.  

As to the plausible evidence of unemployability, a Virginia Army National Guard Memorandum dated in November 2006 reveals the Veteran's deteriorated condition from his lumbar spine and radiculopathy prevented him from performing his duties as an aircraft electrician, even with reasonable accommodations.  He had difficulty climbing, stooping, standing, bending, stretching, lifting, and working in tiring and uncomfortable positions.  Shortly thereafter, the Veteran was discharged from the Virginia Army National Guard due to physical disability in December 2006.  In addition, at a March 2008 VA examination, a VA nurse practitioner opined the Veteran cannot do any type of physical labor, and that his fatigue and pain level would also interfere with him performing a sedentary job, such as sitting at a desk answering phones.  Furthermore, a VA kinesiotherapy consult with a functional exercise evaluation dated in February 2009 assessed that the Veteran does not meet the industry standard necessary to return to his usual and customary work as an electrician.  The current work capacity displayed for the Veteran is "at the less than sedentary work level."  His severe low back pain reported limited activity "at a very low work level."  Finally, two separate physician affidavits dated in March 2009 and a County of Henrico Certificate of Disability dated in May 2009 indicated that the Veteran is 100 percent permanently and totally disabled and unable to engage in any substantial, gainful activity.  

However, the Board also notes that an unfavorable June 2009 Social Security Administration (SSA) decision and a December 2013 VA spine examiner found that the Veteran was not disabled or restricted from performing sedentary employment, given his level of education and abilities.  In any event, in light of the plausible evidence of unemployability discussed above, a remand is required for the Director of Compensation Service to determine if an extraschedular rating is warranted for a TDIU under 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should submit the issue of entitlement to an extraschedular TDIU under 38 C.F.R. § 4.16(b) to the Director of Compensation Service.  An extraschedular evaluation under 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  All of the Veteran's service-connected disabilities should be considered (i.e., his lumbar spine degenerative disc disease and his radiculopathy of the lower extremities).  Also, the Veteran's employment history, educational and vocational attainment, and all other factors having a bearing on his employability (or lack thereof) should be considered under 38 C.F.R. § 4.16(b).  

The AOJ is advised not to consider whether an extraschedular evaluation is warranted for the Veteran's service-connected lumbar spine and radiculopathy under 38 C.F.R. § 3.321(b), as this issue is not presently on appeal.  

In rendering the above opinion, the Director of Compensation Service should consider and address the following plausible evidence of unemployability due to the Veteran's service-connected disabilities: 

* A Virginia Army National Guard Memorandum dated in November 2006 reveals the Veteran's deteriorated condition from his lumbar spine and radiculopathy prevented him from performing his duties as an aircraft electrician, even with reasonable accommodations.  He had difficulty climbing, stooping, standing, bending, stretching, lifting, and working in tiring and uncomfortable positions.  Shortly thereafter, the Veteran was discharged from the Virginia Army National Guard due to physical disability in December 2006; 
* At a March 2008 VA examination, a VA nurse practitioner opined the Veteran cannot do any type of physical labor, and that his fatigue and pain level would also interfere with him performing a sedentary job, such as sitting at a desk answering phones; 
* A VA kinesiotherapy consult with a functional exercise evaluation dated in February 2009 assessed that the Veteran does not meet the industry standard necessary to return to his usual and customary work as an electrician.  The current work capacity displayed for the Veteran is "at the less than sedentary work level."  His severe low back pain reported limited activity "at a very low work level,";
* Two separate physician affidavits dated in March 2009 and a County of Henrico Certificate of Disability dated in May 2009 indicated that the Veteran is 100 percent permanently and totally disabled and unable to engage in any substantial, gainful activity.  

2.  Thereafter, consider all of the evidence of record and readjudicate the issue of entitlement to an extraschedular TDIU under 38 C.F.R. § 4.16(b).  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

